Citation Nr: 0704601	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  03-21 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of 
thrombophlebitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and his daughter




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1951 
and June 1953 and May 1959 to October 1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from January 2002 and February 2004 rating decisions.

It has been advanced on the docket pursuant to 38 C.F.R. 
§ 20.900 (c).  

The issue of a compensable rating for bilateral hearing loss 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The evidence fails to show that the veteran has an additional 
disability as a result of his thrombophlebitis.


CONCLUSION OF LAW

Criteria for service connection for residuals of 
thrombophlebitis have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

At his hearing before the Board, the veteran indicated that 
he wished to recharacterize his claim of entitlement to 
service connection for hypokalemia and metabolic acidosis as 
entitlement to service connection for residuals of 
thrombophlebitis.

Service medical records show that the veteran was initially 
diagnosed with hypokalemia and metabolic acidosis in March 
1976 when he was hospitalized for a pulmonary embolism.  
Nevertheless, at his hearing before the Board, the veteran's 
representative conceded that the veteran's hypokalemia and 
metabolic acidosis had resolved while the veteran was in 
service.

Following service, there is no medical evidence to suggest 
that the veteran's thrombophlebitis has caused any additional 
disabilities to form.  While the veteran's thrombophlebitis 
continues to be symptomatic, the veteran is already service 
connected for thrombophlebitis (rated at 20 percent) and for 
a pulmonary embolism (rated at 60 percent).  Thus, while the 
veteran was diagnosed with residuals of thrombophlebitis at a 
VA examination in October 1999, the medical evidence does not 
suggest that these residuals are in any way separate or 
distinct disabilities from the thrombophlebitis that is 
already rated at 20 percent.

At his hearing, the veteran indicated that his legs were bad, 
but did not specify what was meant by residuals of 
thrombophlebitis.  The veteran has gotten sleeves for his 
legs, and has been on blood thinning medication; however, 
these treatments address the thrombophlebitis for which he is 
already service connected.  The veteran's representative 
requested a determination of why the veteran's legs were 
swollen and painful.  However, it is noted that a 20 percent 
rating is assigned for thrombophlebitis when it causes, among 
other things, persistent edema.  Edema is a condition in 
which the body tissues contain an excessive amount of tissue 
fluid (e.g. swelling).  As such, it appears that the veteran 
is complaining of a symptom of the very disability for which 
he is currently service connected.

Private and VA treatment records have been reviewed, but 
while they show symptoms of thrombophlebitis such as edema, 
and advise the veteran to elevate his lower extremities, 
there is no indication of an additional disability.

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  While it is undisputed that the veteran has 
disability affecting his lower right leg, namely 
thrombophlebitis, he is already service connected for this 
disability and no evidence has been presented in private or 
VA treatment records or in VA examination reports that 
suggests any additional disability has resulted from the 
thrombophlebitis.

As such, the criteria for service connection for residuals of 
thrombophlebitis have not been met, and the veteran's claim 
is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by letter 
dated in November 2001.  That letter included notice that the 
veteran send information to establish entitlement to the 
benefit sought and specified where to send the information.  
The Board believes that this request substantially complies 
with the requirements of 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

VA has done everything reasonably possible to assist the 
veteran with respect the claim decided herein.  Service 
medical records and post-service medical records have been 
associated with the claims file and the veteran was afforded 
a personal hearing before the Board.  All identified and 
available treatment records have been secured.  

Because service connection is denied for residuals of 
thrombophlebitis, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure to notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


ORDER

Service connection for residuals of thrombophlebitis is 
denied.


REMAND

At the veteran's hearing before the Board in December 2006, 
the veteran, his wife, and his daughter all testified that 
the veteran's hearing had diminished considerably during the 
preceding few years.  It was also specifically stated that 
the veteran's hearing loss is currently more severe and 
pronounced than it was at the time of his last VA hearing 
examination in January 2004.  As such, a new examination is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an audiologic 
examination to determine the severity of his 
service connected hearing loss.  For each 
ear, the examiner should specifically record 
the decibel loss at the 1000, 2000, 3000, 
and 4000 Hz frequencies, and should provide 
results of a Maryland CNC word recognition 
test.

2.  Once the development has been completed, 
the claim should be readjudicated.  If any 
of the benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond before returning the 
record to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


